It seems to me that art. 4, § 36, of the constitution controls, and that no statute can change or qualify the provisions thereof. It provides, as to the original charter:
"Such charter shall be submitted to the qualified voters of such city or village at the next election thereafter, and if four-sevenths of the qualified voters voting at such election shall ratify the same it shall, at the end of thirty days thereafter, become the charter of such city or village as a city."
As to amendments of the charter, the provision is that amendments submitted must be "accepted by three-fifths of the qualified voters of such city or village voting at the next election and not otherwise." *Page 56 
The amendment here in question was submitted to the voters of the city at the general election on November 8, 1932. It was so stated. There was no suggestion of any special election. There was but one election, held at designated places, during the hours fixed by law for a general election and conducted by one set of election officials.
A charter or an amendment thereto may be submitted at a general election or at a special election called for that purpose. A special election for such purpose is only necessary when the charter or amendment is to be submitted at a time when a general election is not available or not to be held within the time at which it is required or desired to submit the matter. Here the city council, by motion, decided to submit the amendment at the general election. No special election was called or contemplated. Notice was given that the proposed amendment would be submitted to the voters at the general election, and it was so submitted. No special election could be held without first being called and fixed by the city council. The general election was the "next election" specified in the constitutional provision. The charter amendment was not "accepted by three-fifths of the qualified voters of such city or village voting at the next election."
The opinion presented would change the provisions of art. 4, § 36, of the constitution so as to require only three-fifths of the voters voting on the proposed charter amendment, instead of requiring three-fifths of the qualified voters voting at the election, in order to adopt the amendment.
At a general election such as that of November, 1932, presidential electors, state officers, county officers, constitutional amendments, and in many instances city officers, are to be voted upon. Many separate ballots are presented. Intensive campaigns have been carried on. Other issues overshadow the question of a charter amendment and distract the attention of the voters. Many voters will and do disregard and fail to vote on the charter amendment. If only 50 voters had voted on this charter amendment and 30 of them had voted "Yes," the amendment would have been adopted under the rule stated in the opinion. Herein rests the danger of departing *Page 57 
from the constitutional provision and adopting the rules stated in the opinion.